Citation Nr: 1434119	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to January 3, 2011.

2.  Entitlement to a rating higher than 10 percent for bilateral hearing loss from January 3, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1976 and from September 1976 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matter has since been transferred to the RO in Atlanta, Georgia.

The matter was previously remanded by the Board in January 2014 to afford the Veteran a hearing as part of her appeal.  That hearing was conducted in June 2014 via videoconference before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.

A portion of the Veteran's records are contained in the Virtual VA system and Veterans Benefits Management System (VBMS).  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating higher than 10 percent for bilateral hearing loss from January 3, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to January 3, 2011, the Veteran's hearing was, at worst, manifested by level II hearing in the right ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss prior to January 3, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a January 2008 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's hearing loss.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 0 percent (noncompensable) rating under Diagnostic Code 6100 for bilateral hearing loss prior to January 3, 2011.  Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

During a January 1994 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
30
40
40
38
LEFT
40
30
30
35
34

Speech audiometry revealed speech recognition ability of 100 percent in both the left and right ears.  These findings correspond to hearing levels of I in both the left and right ears.

A September 2001 private audio evaluation did not include pure tone thresholds at the 3000 Hz level, and is therefore not adequate for rating purposes.

During an October 2004 private examination, pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
50
55
50
LEFT
45
50
50
55
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 98 percent in the left ear.  These findings correspond to hearing levels II in the right ear and I in the left ear.

During a November 2006 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
50
50
48
LEFT
45
50
45
50
48

Speech audiometry revealed speech recognition ability of 96 percent in both the left and right ears.  These findings correspond to hearing levels of I in both the left and right ears.

An exceptional pattern of hearing loss has not been shown at any time, so Table VI (rather than VIA) has been used throughout to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.

Based on the evidence of record, a compensable rating for bilateral hearing loss is not warranted.  At worst, the Veteran had Level II hearing in the right ear and Level I hearing in the left ear.  Applying these values to Table VII correlates to a 0 percent disability rating.  

The Veteran offered statements in support of her claim.  She reported having difficulty understanding speech in person and on the telephone.  See November 2006 VA examination.  There were many jobs that she could not perform, and her condition made everyday life difficult.  See July 2006 Notice of Disagreement.  While the Board has considered her statements, it again notes that the ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  The objective evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss warrants no more than a 0 percent rating for the period prior to January 3, 2011.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the manifestations of the Veteran's hearing difficulties, including problems with conversation, are inherent with her acknowledged hearing impairment.  There is no indication that her hearing loss results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's hearing does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran reported that there were many jobs she could not do.  However, the November 2006 VA examination reflects a post-service occupational history as a counselor, network engineer, and realtor.  The evidence does not reflect that the Veteran's condition resulted in any excessive absences from work, or resulted in occupational limitations above and beyond that contemplated in the rating schedule.  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A compensable rating for bilateral hearing loss prior to January 3, 2011, is denied.



REMAND

In support of her claim, the Veteran submitted a private audiological evaluation dated April 2014 that appears to show a significant worsening of her hearing loss.  Notably, the speech test portion of the report indicates that speech awareness thresholds (SAT) rather than speech recognition thresholds (SRT) were used to assess hearing levels.  It is not clear whether this testing was based upon the Maryland CNC speech discrimination test as required under 38 C.F.R. § 4.85.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of her service-connected hearing loss.

As the claim is being remanded, her most recent VA treatment records should also be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for the period from July 2013 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA audiological examination.  All indicated tests should be accomplished.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.  The examiner should also obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4.  After the requested development has been completed, readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


